Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	The drawings, filed on 9/1/2020, are accepted.  

Allowable Subject Matter
	Claims 1-20 are allowed.  	 
	
Reason for Allowability
The following is an examiner's statement of reasons for allowance: in combination with other limitations recited in the claims, the primary reason for the allowance is the following inventive features of a resin multilayer substrate [101] , and a method of manufacturing the like, comprising: a stacked body [10] including a plurality of resin layers [11-15] that are stacked; and a coil including a plurality of coil conductor patterns [31-34] provided on two or more resin layers of the plurality of resin layers; wherein the plurality of coil conductor patterns include a coil conductor pattern [31-34] including a parallel conductor portion [PC1] in which a plurality of linear conductor patterns [LP11, LP12] connected in parallel are parallel or substantially parallel to each other in at least a portion of an outermost peripheral portion; and a total line width [W11+W12] of the plurality of linear conductor patterns [LP11 and LP12] defining the parallel conductor portion [PC1] is larger than a line width [W2 or W3] of other portions of the coil conductor pattern [31-34] (i.e. W11+W12>W2 (as shown in Fig. 3) or W11+W12>W3 (as shown in Fig. 1B)).

    PNG
    media_image1.png
    500
    829
    media_image1.png
    Greyscale
    
    PNG
    media_image2.png
    454
    577
    media_image2.png
    Greyscale

	

Comparing to the prior-art of the record, the most relevant prior art refs are JP57053916, US 7135951, and US 20180061554.  None of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.  
According to the present application, such configuration of the above claimed features (see italic bolded portion above) the parallel conductor portion reduces or prevents excessive flow of a resin at the time of hot pressing when forming the stacked body, and reduces the conductor loss of the coil; a line width of one coil conductor pattern is increased without providing the parallel conductor portion, the regularity of the flow of the resin at the time of hot pressing is maintained. Therefore, the positional deviation of the coil conductor patterns at the time of hot pressing is further reduced or prevented (see [0010] of the present application’s publication).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN NGUYEN whose telephone number is (571) 272-2030.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAN N NGUYEN/Primary Examiner, Art Unit 2834